Zimmerman, Judge.
Section 5511.01, Revised Code, involves primarily the establishment of a highway by the state Director of Highways in the manner prescribed, which highway may or may not be constructed, whereas Section 5521.01, Revised Code, involves primarily the actual construction of a highway by the director, and by that section the consent of the legislative authority of a municipality not in existence when the highway was established but in existence when the construction through it is about to take place, must be secured by the director. Where such consent is refused, the director must prepare a resolution declaring the necessity of such improvement as planned and serve a certified copy thereof upon the municipal authorities, who may then appeal to the Court of Common Pleas in the manner and on the basis provided.
Judgment affirmed.
Taft, C. J., Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.